UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KHALED EL MAWARDY, Individually andOn ) CASENO.: 1:18-cv-05704-TIBW-LB
Behalf of All Others Similarly Situated, )
) STIPULATION AND ORDER
Plaintiff, ) REGARDING TRANSFER OF
) ACTION PURSUANT TO 28 U.S.C.
Vv. § 1404(a)
ALPHABET, INC., LAWRENCE PAGE, and )
RUTH PORAT, )
)
Defendants. )
)
}

 

IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the
parties as follows:

WHEREAS, on October 11, 2018, Plaintiff Khaled El Mawardy (“Plaintiff”) filed a
complaint in the United States District Court for the Eastern District of New York (the
“Mawardy Action”) against Alphabet Inc., Lawrence Page, and Ruth Porat (the “Alphabet
Defendants”), asserting claims under Sections 10 and 20 of the federal Securities Exchange Act
of 1934 (“Securities Exchange Act”);

WHEREAS, on the same day, October 11, 2018, Adam Wicks filed a complaint (the
“Wicks Action”) in the United States District Court for the Northern District of California
against the Alphabet Defendants and Sundar Pichai, also asserting claims under Sections 10 and
20 of the Securities Exchange Act and concerning substantially the same parties, transactions,
and events;

WHEREAS, the Alphabet Defendants and Sundar Pichai, as well as the majority of
potential witnesses and likely relevant documents, are located in Santa Clara County, within the

Northern District of California;

-1-
STIPULATION AND ORDER REGRADING TRANSFER OF ACTION PURSUANT TO
28 U.S.C. § 1404(a)

 
WHEREAS, the Mawardy Action could have been filed initially in the Northern District
of California;

WHEREAS, the Parties in the Mawardy Action have met and conferred, and agree that,
pursuant to 28 U.S.C. § 1404(a), the interests of justice and the convenience of parties and

witnesses would be best served by transferring this action to the United States District Court for

the Northern District of California, the federal judicial district in which the Alphabet Defendants

are located and the Wicks Action is pending;

IT IS HEREBY STIPULATED AND AGREED by the parties, subject to the Court’s
approval, by and through the undersigned counsel, as follows:

Pursuant to 28 U.S.C. § 1404(a), venue of the above-captioned action shall be transferred
to the United States District Court for the Northern District of California.

The Parties jointly respectfully request that the Court enter an order transferring the
present Mawardy Action to the United States District Court for the Northern District of
California.

IT IS SO STIPULATED.

Dated: October ay 2018 WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

ORS

Name: Gideon A. Schor (GS 5932)
Address: 1301 Avenue of the Americas
40th Floor
New York, New York 10019-6022
Telephone: (212) 999.5800
Facsimile: (212) 999.5899
Email: gschor@wsgr.com

 

Attorneys for Defendants Alphabet Inc.,
Lawrence Page, and Ruth Porat

-2-
STIPULATION AND ORDER REGARDING TRANSFER OF ACTION PURSUANT TO
28 U.S.C. § 1404(a)

 
Case 1:18-cv-05704-JBW-LB Document 7 Filed 10/24/18 Page 3 of 3 PagelD #: 43

Dated: OctoberZZ, 2018

SO ORDERED
Dated: October

—!

2018

THE ROSEN LAW FIRM, P.A.

ay: Phill? Keo_(with pening)

Name: Phillip Kim, Esq. (PK 9384)
Address: 275 Madison Ave., 34th Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com
lrosen@rosenlegal.com

Attorneys for Plaintiff Khaled El] Mawardy

 

Hon. Jack B. Weinstein

3.

STIPULATION AND ORDER REGARDING TRANSFER OF ACTION PURSUANT TO

28 U.S.C. § 1404(a)
